Mathews, J.

delivered the opinion of the court. Tbis suit is brought by the wife, assisted by her husband, to ¡recover from the defendants a certain negro girl described in the petition, to which she sets up title as a slave for life, and claimed damages against the defendant Faulk on account of the illegal detention by him of said slave.
The record contains no answer except that of Faulk, who after a general denial, alleges title to the slave in question, and states that he had sold her to Tilman previous to the service of citation.
The cause has been twice tried in the court below, a new trial having been granted; and the present appeal is taken by the principal defendant only, from a verdict and judgment rendered, on the last trial by which the plaintiff recovered the slave and two hundred dollars damages.
The evidence on the part of the appellee, Mrs. Harrison, proves title in her, as derived by inheritance from one Micajah Ratliffe, a deceased relation. In opposition to this title the defendant relies on one obtained by a sale for taxes, as transmitted to him through John Hughes, the purchaser at public sale. The sale of the slave now in contest was made to satisfy taxes assessed against Harrison, the husband, and must consequently have been sold as his property, and the purchaser under it acquired only the right and title which he had. But as the property is shown to be paraphernal and exclusively that of the wife, it is clear that the husband had no title. Therefore the purchaser obtained none — could transmit none to Faulk, who must as a necessary consequence be considered without title.
The circumstance of a separation of property between Harrison and wife, in which the latter obtained a judgment against the former for a specific sum in money, has no effect on the situation of the paraphernal or extra dotal property of the wife, which remained to her in kind.
With regard to the alleged discrepancy between the verdict of the jury and the judgment thereon rendered in relation to the damages assessed, we are unable to perceive it. Damages were prayed against the defendant Faulk alone. The ver-'| diet must be presumed to respond to the issue made by the *71pleadings; and this as it respected injury or damage done' to the plaintiff relates to that defendant, who by the judgment of the District Court has been decreed to make reparation.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.